         Case: 3:20-cv-01058-bbc Document #: 9 Filed: 01/21/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

WILLIAM HARRIS,

        Plaintiff,
                                                    Case No. 20-cv-1058-bbc
   v.

AGENT HALEY PUCKER and
SUPERVISOR KAREN SCHMITZ,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.




        /s/                                             1/21/2021
        Peter Oppeneer, Clerk of Court                        Date
